IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10332
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus


     MALCOLM DEMOND CURRY,

                                          Defendant-Appellant.




           Appeal from the United States District Court
                for the Northern District of Texas

                         December 14, 2001

Before GARWOOD, JONES and STEWART, Circuit Judges.

PER CURIAM*:

     Malcolm Demond Curry appeals his convictions following a bench

trial for being a felon in possession of a firearm and carrying and

possessing a firearm in relation to a drug trafficking crime.

Curry argues that the Government failed to prove that he knowingly

possessed the firearm found in a duffle bag that he was holding

when the police entered a marijuana stash house.


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The sole issue presented on appeal is whether the evidence is

sufficient to prove beyond a reasonable doubt that Curry knowingly

possessed   the   firearm.     Possession    may   be   either   actual   or

constructive;     actual   possession   means   knowing   direct   physical

control over a thing at a given time; constructive possession means

knowing ownership, dominion, or control over a thing or over the

premises where it is found.     E.g., United States v. Munoz, 150 F.3d

401, 416 (5th Cir. 1998).

     Viewing the evidence in the light most favorable to the

Government, the fact finder could reasonably infer that Curry

knowingly possessed the firearm.        Curry was holding the duffle bag

when officers entered the stash house, and then dropped it; “it

fell with the lid open.”      The duffle bag was unzipped and stuffed

with marijuana packaged for distribution, a shoe box containing

unpackaged marijuana, and a large firearm sitting on top of the

shoe box just inside the duffle bag.       Given that Curry was alone in

the house distributing bags of marijuana to would-be purchasers and

he himself possessed a bag of marijuana packaged in the same manner

as those found in the duffle bag, the fact finder could reasonably

infer beyond a reasonable doubt that Curry was distributing the

drugs from the duffle bag and knew of the gun’s presence in the bag

as it was plainly visible inside the bag.                 Accordingly, the

judgment of the district court is

                                AFFIRMED.


                                    2